Appeal by the defendant from a judgment of the Supreme Court, Kings County (Kreindler, J.), rendered February 1, 1988, convicting him of murder in the second degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the verdict sheet submitted to the jury improperly contained a burden shifting instruction is not preserved for appellate review since he failed to object to its submission to the jury (see, CPL 470.05 [2]; People v Hallums, 157 AD2d 800; People v Jusino, 152 AD2d 744; cf., People v Nimmons, 72 NY2d 830). In any event, since the defense counsel consented to the verdict sheet, review is not warranted in the interest of justice (see, People v Comer, 163 AD2d 485; People v Canada, 157 AD2d 793).
We find no merit to the defendant’s unpreserved contention that he was deprived of his right to be present at a material stage of his trial when the verdict sheet was handed to counsel (see, People v Ribowsky, 156 AD2d 726). The defendant and his interpreter arrived in court with ample time to review the verdict sheet with counsel and to raise any objections that he may have had before it was submitted to the jury.
We have considered the defendant’s remaining contentions and find them to be either unpreserved for appellate review, in which case we decline to exercise our interest of justice jurisdiction to reach them, or without merit. The evidence establishes that the defendant brutally murdered his victim in full view of a number of witnesses. Kooper, J. P., Harwood, Balletta and Rosenblatt, JJ., concur.